Title: To Thomas Jefferson from John Gorman, 12 June 1823
From: Gorman, John
To: Jefferson, Thomas

SirJune 12thMr Jefferson I will Do one floor for you on the terms you purposed If you will Board me while  laying and Cutting which will not Belong as I will Cut the most of them in the qarry N.B I  will Require a hand from you to assist in laying and by this fall I will try and Get one floor Done and as for the steps I will see you shortly about them But at present I will Be Getting some steps for you. and When I have a Days hawling I will let you Know so as the will not Be in my Way—yours with respectJno Gorman[notes by TJ]the terms I offered were to let him keep Thrimston at a hire by the day of 3. square feet of pavement of the portico, I doing and finding nothing but the hauling.1823. June 15. I agreed to the above terms, and that Thrimston’s time should begin to be reckoned from this day.July 3. I agreed if he wd give Thrimston half of every Saturday I would count the week but as 5½ daysdeduct from Dec. 25. 1824. to Jan. 17 to wit 3. weeks & 2/7 @ 5½ days to the week is 18. Days.